TEXAS COURT OF CRIMINAL APPEALS
                                                  Austin, Texas                               ^ ffl $K
                                                                                           ormDT OF
                                                                                           COURT    APPFALS ^
                                                                                                 OF APPEALS
                                            MANDATE                                         NOV 18 1999
                                      TRIAL COURT NO. WQfi-02383-LfAI                         USA ROMBOK
                                                                                  _        CLERK, 5th DISTRICT
                                  COURT OF APPEALS NO. nS-96-01994-CR                      out" '
THE STATE OF TEXAS,
TO THE CQURJ, OF APPE*t St^K THE FIFTH SUPREME JUDICIAL DISTRICT - GREETINGS:
       Before our COURT OF CRIMINAL APPEALS, on the JSt day of OCTOBER, A.D. 1999, the cause upon an
Application for Writ ofHabeas Corpus styled;
                                  EX PARTE GDLBERT FLORES ARGUMANIZ
CCRANO 73.568
was determined; and therein our said COURT OF CRIMINAL APPEALS made its order in these words:
       "This cause came on to be heard on the Application for Writ ofHabeas Corpus, and the same being considered,
because it is the Opinion ofthis Court that the reliefprayed for should be GRANTED, it is ORDERED, ADJUDGED
AND DECREED that an out-of-time Petition for Discretionary Review is GRANTED, in accordance with the Opinion
ofthis Court, and that this Decision be certified below for Observance."
       WHEREFORE, We command you to observe the order ofour said COURT OF CRIMINAL APPEALS in this
behalf and in all things have it duly recognized, obeyed and executed.

                  WITNESS, THE HONORABLE MICHAEL J. McCORMICK, Presiding Judge
                                   ofour said COURT OF CRIMINAL APPEALS,
                                   with the Seal thereof annexed, at the City of Austin,
                                      this \&L day of NOVEMBER, A.D. 1999.

                                            TROY C. BENNETT, JR, Clerk
                                                                         ,Deputy Clerk
                      ?••'••:, • >! .w-*K^.S::i.^^i^tSW^^*^^^^*^§S«*^




                                                                                          FILED W p
                                                                                       COURT Of N*EMS
                                                                                        NOV 18 1999
                                                                                          USA ROMBOK
                                                                                       CLERK, 5th DISTRICT


           IN THE COURT OF CRIMINAL APPEALS
                                                                   OF TEXAS

                                                       No.                    73,568



             EX PARTE GILBERT FLORES ARGUMANIZ, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                                                FROM DALLAS COUNTY


      The opinion was delivered per curiam.

                                                                          OPINION



      This is apost-conviction application for awrit of habeas corpus forwarded to this Court
pursuant to Article 11.07, V.A.C.C.P. Applicant was convicted of the offense of murder in
Cause Number F96-02383-UL in the Criminal District Court Number 5of Dallas. The conviction
was affirmed by the Court of Appeals. Argumaniz v. State, No. 05-96-01994-CR (Tex.App. -
Dallas, delivered July 31, 1998, no pet.). In the instant petition Applicant contends he was denied
his right to petition this Court for discretionary review due to his attorney's ineffective
representation in that his attorney failed to inform him of his right to petition this Court for
                                                    ^^^^s«^*^*^^s^^-'?'-




discretionary review following the affirmance ofhis conviction. The trial court recommends that
reliefbe granted. We agree with the recommendation.

       Habeas corpus relief is granted and applicant is granted leave to file an out-of-time petition
for discretionary review from his conviction in Cause Number F96-02383-UL from the Criminal
District Court Number 5 of Dallas County, Texas. The proper remedy in a case such as this is

to allow the applicant to file his petition for discretionary review with the Court ofAppeals within
thirty (30) days of the issuance of the mandate of this Court in this cause. He may then follow
the proper procedures in order that a meaningful appeal from his conviction may be taken.


EN BANC
DO NOT PUBLISH

DELIVERED:        October 20, 1999




                               ATrue Copy